TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00503-CV



                                   Deirdre Gilbert, Appellant

                                                v.

John B. Scott, Texas Secretary of State, and Keith Ingram, Director of Elections, Appellees


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-22-003087, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Deirdre Gilbert filed a pro se notice of appeal of the district court’s

August 16, 2022 order denying Gilbert’s Motion for a Request for Expedited Hearing.

Generally, this Court’s appellate jurisdiction is limited to appeals taken from final judgments and

certain interlocutory orders the legislature has deemed appealable. See Tex. Civ. Prac. & Rem.

Code §§ 51.012, .014; In re Guardianship of Jones, 629 S.W.3d 921, 924 (Tex. 2021). On

August 30, 2022, the Clerk of this Court advised Gilbert by letter that this Court appears to lack

jurisdiction because there is no final judgment or appealable order in the record. The Clerk

asked her to file a response by September 9, 2022, advising how the Court may exercise

jurisdiction over the appeal.

               Gilbert responded with a pleading entitled “Corrected Motion Request [for] Final

Order” asking us to order the district court to allow a permissive interlocutory appeal. However,
she has not explained how we have jurisdiction over the district court’s August 16, 2022 order. 1

The order is not final because it does not actually dispose of any claims and contains no language

of finality. See Jones, 629 S.W.3d at 924 (explaining that judgment is final for purposes of

appeal if “it actually disposes of every pending claim and party” or “it clearly and unequivocally

states that it finally disposes of all claims and parties, even if it does not actually do so”). And it

is not one of the types of interlocutory orders the legislature has made appealable by statute. See

Tex. Civ. Prac. & Rem. Code § 51.014(a) (enumerating appealable orders).

                 We dismiss Gilbert’s appeal for want of jurisdiction. 2          See Tex. R. App.

P. 43.2(f).



                                               __________________________________________
                                               Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 20, 2022




        1  Gilbert states in the motion that the district court granted appellees’ motion to dismiss
her claims at a hearing on August 30, 2022. However, she has not provided us with a
written judgment reflecting that ruling. See Davidson v. Davidson, No. 03-19-00542-CV,
2019 WL 7042942, at *1 (Tex. App.—Austin Dec. 20, 2019, no pet.) (mem. op.) (per curiam)
(“An oral rendition by the trial court is not appealable.” (citing Emerald Oaks Hotel/Conference
Ctr., Inc. v. Zardenetta, 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding) (per curiam))).
        2   We dismiss all pending motions as moot.
                                                  2